DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: 
In lines 1-2 of ¶0001 of the specification, “U.S. patent application Ser. No. 14/696,771 filed on April 27, 2015,” should read as “U.S. patent application Ser. No. 14/696,771 filed on April 27, 2015, Now US. Patent No. 10,503,876B2 issued on Dec. 10. 2019,”  .  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 10,503,873B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
 Claim 1 recites the limitation  ( claim 1) a system comprising: a housing ( claim 1) having a medication port (claim 1), a first identification sensor ( claim 1), a second sensor (claim1). Also, limitation of claim 2 (claim 2 of the patent), claim 3 ( claim 3), claim 4 (claim 4), claim 5 ( claim 5), claim 6 ( claim 6), claim 7 ( claim 7), claim 8 ( claim 8) , claim 9 (claim 9), claim 10 ( claim 10) claim 11( claim 11) claim 12 ( claim 12), claim 13 ( claim 13), claim 14 ( claim 14), claim 15 wherein the information detected by the second sensor characterizes an environmental factor associated with the patient ( claim 1) and Claim 16 recites wherein the 
  This is non-statutory double obviousness type double patenting. The differences between the patent’s claim 1 and claim 16, that claim 1 of the patent has a transmitter and an on-off switch which are used with sensors to transmit the data/ information.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-14, 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bochenko et al. (US. 20110112474A1) (“Bochenko”).
Re claim 1, Bochenko discloses a system (Fig. 2a, abstract) comprising: a housing (4) having a medication port (13) configured to be fluidically coupled to a fluid outlet of a manually administrable medication container (20) comprising medication for administration to a patient ( Fig. 2C, ¶0099); a first identification sensor (18) disposed within the housing to generate identification information indicative of contents of the medication container when the fluid outlet of the medication container is fluidically coupled or is being fluidically coupled to the medication port (¶0099, Fig. 2c); and a second sensor (fluid delivery sensor 60 and/or data sensor, ¶0037) disposed within the housing (¶0107) to detect information from a source other than the medication container that is associated with the administration of the contents of the medication container (60,  ¶0111, information like flow, density or pressure, ¶0152).  
Re claim 2, Bochenko discloses wherein at least one of the first identification sensor and the second sensor comprises: a near field communication (NFC) sensor or a proximity sensor (¶0117).  
Re claim 3, Bochenko discloses wherein the second sensor further detects information on the medication container that is associated with the administration of the contents of the medication container (¶0107).  
Re claim 4, Bochenko discloses wherein the information detected by the first identification sensor and/or the second sensor comprises one or more of: a one-dimensional barcode, a two dimensional barcode, symbolic information, an image, magnetic media, a near field communication (NFC) tag, biometric data, RFID encoded information (¶0037, ¶0117).  
Re claim 5, Bochenko discloses wherein the information detected by the first identification sensor and/or the second sensor characterizes one or more of the patient, demographics associated with the patient, a medical record for the patient, a picture of the patient, a video associated with the patient, a biometric patient identifier (ID), a medical record number, physical characteristics of the patient, allergies of the patient, contraindications, and BROSELOW color (¶0037, ID RFID, BROSELOW and other).  
Re claim 6, Bochenko discloses wherein the information detected by the second sensor characterizes a patient sample (¶0037).  
Re claim 7, Bochenko discloses wherein the information detected by the second sensor characterizes a medical device (¶0037).  
Re claim 8, Bochenko discloses wherein the medical device is selected from a group consisting of: an intravenous (IV) pump, an EKG monitor, a defibrillator, a pulse oximeter, and a blood pressure monitor (¶0037).  
Re claim 9, Bochenko discloses wherein the information detected by the second sensor characterizes a diagnostic test or treatment result for the patient (¶0037).   
Re claim 10, Bochenko discloses wherein the diagnostic test or treatment result are selected from a group consisting of: lab values, radiological images, radiological reports, vital sign trends, EKG strip, and clinical reports (¶0037, such as EKG).   
Re claim 11, Bochenko discloses wherein the information detected by the second sensor is selected from the group consisting of a picture of a caregiver associated with the patient a video of a caregiver associated with the patient, an identification code associated with a caregiver associated with the patient, a password associated with a caregiver associated with the patient, an identification of a caregiver associated with the patient, a name of a caregiver associated with the patient, an affiliation of a caregiver associated with the patient, a responsible clinician associated with a caregiver associated with the patient, and a decision-making authority associated with a caregiver associated with the patient (¶0031, ¶0037, caregiver information such as ID, name).     
Re claim 12, Bochenko discloses wherein the information detected by the second sensor characterizes one or more of: a person accompanying the patient, a relationship of the person to patient, a companion, a picture of the person, a fingerprint of the person, an affiliation of the patient, a religion of the patient, contact information for the patient, breast milk information associated with the patient, organ donation information for the patient, medical directives associated with the patient, and caregiving instructions associated with the patient (¶0031, ¶0037).     
 Re claim 13, Bochenko discloses wherein the information detected by the second sensor includes at least one of a prescription number, a patient identifier, a formulation, an expiration date, an administration instruction, a precautionary instruction, contraindications, medication reconciliation information, a pharmacy identifier, and a preparer identifier (¶0035, ¶0037, ¶0165, such as ID). 
Re claim 14, Bochenko discloses wherein the information detected by the second sensor includes at least one of a medication administration order, a lab order, a diagnostic testing order, a radiological order, a treatment order, and a therapy order (¶0174-¶0181, has several order such as ¶0176, biological sample information and ¶0179 show some treatment order).  
Re claim 17, Bochenko discloses wherein the information detected by the second sensor characterizes one or more of: medication type, medication concentration, medication expiration date, medication NDC, and RxNorm code (¶0174-¶0181 show ¶0179 medication information).  
Re claim 18, Bochenko discloses wherein the medication container is selected from a group consisting of: syringes, vials, fluid bags, ampoules, blood bags, IV tubing sets, medication patches, and auto-injection devices (20, Fig. 2a).  
Re claim 19, Bochenko discloses a system ( Fig. 2a) comprising: a housing (4) having a medication port (13) configured to be fluidically coupled to a fluid outlet of a manually administrable medication container having identification information on one or more of a first portion and a second portion and comprising medication for administration to a patient (Fig. 2c); a first sensor (18) disposed within the housing to generate data derived from the identification information on a first portion of a medication container coupled to the medication port (¶0099); and a second sensor (60 or complementary data sensor, ¶0037) disposed within the housing (¶0107) to generate data derived from the identification information on a second portion of the medication container coupled to the medication port (60, measure the flow out of the container,  ¶0111, information like flow, density or pressure, ¶0152).    
Re claim 20, Bochenko discloses wherein the first sensor generates the data when the fluid outlet of the medication container is fluidically coupled or is being fluidically coupled to the medication port (¶0107).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bochenko in view of Shusterman (US. 6,471,087B1.)
Re claim 15, Bochenko fails to disclose wherein the information detected by the second sensor characterizes an environmental factor associated with the patient. 
However, Shusterman discloses an integrated patient monitoring system (abstract, Fig. 2, Fig. 7), wherein an environment sensor (204) detect a data related to room temperature (710, Fig. 7) and room number (door sensor 220 is considered the room number as the door indirectly represents the room, Col. 5, lines 45-52).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the second sensor of Bochenko so the information detected by the second sensor characterizes an environmental factor associated with the patient as taught by Shusterman for the purpose of ensuring that the climatic conditions within the patient's room are within tolerance (Shusterman, Col. 22, lines 8-11).
 Re claim 16, Bochenko fails to disclose wherein the information characterizing an environmental factor associated with the patient includes at least one of a room number for the patient, a temperature of the room for the patient, a time, a care transition status, a time of admission of the patient, a time of last bed sheet change for the patient. 
However, Shusterman discloses an integrated patient monitoring system (abstract, Fig. 2, Fig. 7), wherein an environment sensor (204) detect a data related to room temperature (710, Fig. 7) and room number (door sensor 220 is considered the room number as the door indirectly represents the room, Col. 5, lines 45-52).
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the second sensor of Bochenko so wherein the information characterizing an environmental factor associated with the patient includes at least one of a room number for the patient, a temperature of the room for the patient, a time, a care transition status, a time of admission of the patient, a time of last bed sheet change for the patient as taught by Shusterman for the purpose of ensuring that the climatic conditions within the patient's room are within tolerance (Shusterman, Col. 22, lines 8-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783